268 F.2d 63
Obediah GENTRY, Appellant,v.UNITED STATES of America, Appellee.
No. 7852.
United States Court of Appeals Fourth Circuit.
Argued June 10, 1959.Decided June 15, 1959.

Kyle Hayes, North Wilkesboro, N.C., for appellant.
Lafayette Williams, Asst. U.S. Atty., Greensboro, N.C.  (James E. Holshouser, U.S. Atty., North Wilkesboro, N.C., on brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM.


1
After arresting the appellant on a warrant charging unlawful possession, removal, and sale of whiskey, the arresting officers proceeded to search the appellant's home.  The legality of the arrest is not disputed.  Having detected the odor of whiskey apparently coming from the basement of the house or from the garage on the premises, the officers extended the search to the garage, where they found illicit liquor.  In a prosecution for the possession of this liquor, a motion to suppress was offered and denied.  We find no error.


2
Affirmed.